101 F.3d 367
1997 A.M.C. 549
Victor C. BARIS, et al., Plaintiffs-Appellees,v.SULPICIO LINES, INC., et al., Defendants,Caltex Petroleum, Inc., et al., Defendants-Appellants.
No. 94-20498.
United States Court of Appeals,Fifth Circuit.
Nov. 26, 1996.

Michael J. Maloney, Wayne Dell Fisher, Houston, TX, Christopher Tramonte, A. Glenn Diddel, III, The Diddel Law Firm, Houston, TX, for plaintiffs-appellees.
Bruce Dixie Smith, John A. Barrett, Houston, TX, Charles Alan Wright, University of Texas Law School, Austin, TX, Richard Jeffrey Zook, Fulbright & Jaworski, Houston, TX, for defendants-appellants.
Brice McAdoo Clagett, Washington, D.C., Joanne Barbara Grossman, John F. Duffy, Covington & Burling, Washington, D.C., for Amer Petro Inst. and Aerospace Industries Association of America.
G. William Jarman, Gordon Damian Polozola, Kean, Miller, Hawthorne, D'Armond, McCowan & Jarman, Baton Rouge, LA, for Louisiana Mid-Continent Oil & Gas, Ass'n and Associated Equipment Company.
Ted Catlett Litton, Houston, TX, for Steamship Mutual Underwriting Association.
Appeal from the United States District Court for the Southern District of Texas, Kenneth M. Hoyt, Judge.
Prior report:  74 F.3d 567.
Before POLITZ, Chief Judge, and GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.*

FOR THE COURT:

1
By virtue of an equally divided en banc court, the judgment of the district court is AFFIRMED.



*
 Judge Carolyn D. King is recused and did not participate in this decision